ELECTRONIC RECORD                          fH~/S

COA #      01-14-00343-CR                        OFFENSE:        37.09 (Tampering w/Evidence)

           Damion Cornelius Gordwin v. The
STYLE:     stateofTexas                          COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    248th District Court


DATE: 04/30/2015                 Publish: NO     TC CASE #:      1397495




                           IN THE COURT OF CRIMINAL APPEALS



          Damion Cornelius Gordwin v. The
                                                                           527-/5*
STYLE:    State of Texas                              CCA#:

         AfPELLAHT***                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     JoJ? 0.1. CLOJ<                             SIGNED:                           PC:_

JUDGE:     /3g-                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD